 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors as definedin the Act,"constitute separate appropriateunits for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :A. All technical employees, including senior engineers, project en-gineers, junior engineers, laboratory technicians, technicians, anddraftsmen.B. All production and maintenance employees, including plantclerical employees, stock and file clerks, the secretary to the Super-visor of the Quality Control Department, group leaders, truckdrivers,janitors, and quality control employees.'2[Text of Direction of Elections omitted from publication.]n The parties stipulated that group leaders were not supervisors,but agreed to excludethe following as supervisors:Cox (drafting department) ;Martinand Apple(engineer-ing department) ;Glasener,J.Swendell,andW. Swendell(machine shop) ;Hullehanand Kilpatrick(production) ;Balgar(purchasing) ;Deihl(quality control),and Sweitzer(maintenance).19The inclusions and exclusions,as specified,include those agreed to by the parties,as well as those considered herein.Aircraft Peerless, Inc.andLodgeNo. 113,International Associa-tion of Machinists,AFL-CIO.Case No. 13-CA-2733. August 4,1959DECISION AND ORDEROn April 22, 1959, Trial Examiner John C. Fischer issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engagedin and wasengaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report,' the exceptions and brief, and the entire record in this'We correctthe following inadvertent inaccuraciesin the IntermediateReport: (1) TheTrial Examinerrefers toa transferof stock ofthe Peerless Tool and Engineering Com-pany,whereas no such transfer took place;(2) the TrialExaminer refers to"Christ-mas 1958" on several occasions, whereas the Christmasperiod involvedhereinwasChristmas 1957.(3)Two sentences relating to events occurringin September 1957,which are inadvertentlyrepeatedin the TrialExaminer's detailing of events occurringon February 10, 1958, arestrickenfrom the IntermediateReport.124 NLRB No. 39. AIRCRAFT PEERLESS, INC.311case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner except as modified herein.1.We find, as did the Trial Examiner, that at all times material theUnion represented a majority of the Respondent's employees in theunit found to be appropriate 2As is more fully set forth in the Inter-mediate Report, the Respondent in declining to recognize the Uniondid not base its refusal on any doubt as to its majority status.Thereason advanced by the Respondent for denying recognition was itsalleged fear that if it did so it might complicate its position with thetax authorities.The reason thus offered by the Respondent is not onecognizable under the Act as justification for an employer's refusal torecognize and bargain with its employees' representative.We accord-ingly find, in agreement with the Trial Examiner, that the Respond-ent's refusal to recognize and bargain with the Union in these cir-cumstances was violative of Section 8 (a) (5) and (1) of the Act.In so concluding that the Respondent's conduct was violative of theAct, we deem it unnecessary to decide, and do not pass upon, the ques-tion of whether the Respondent was a successor employer to PeerlessTool and Engineering Company.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent Aircraft Peerless,Inc., Chicago, Illinois, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Lodge No. 113, Inter-national Association of Machinists, AFL-CIO, as the exclusive repre-sentative of all the employees in the appropriate unit with respectto rates of pay, wages, hours of employment, or other conditions ofemployment.(b) In any manner interfering with the efforts of Lodge No. 113,International Association of Machinists, AFL-CIO, to bargain col-lectively with the Respondent.2.Take the following affirmative action which it is found will ef-fectuate the policies of the Act :(a)Upon request, bargain collectively with Lodge No. 113, Inter-national Association of Machinists, AFL-CIO, as the exclusive repre-sentative of all employees in the appropriate unit, and embody anyunderstanding reached in a signed agreement.sThe unit comprises all production and maintenance employees at the Respondent's'Chicago plant,excluding clerical and professional employees,guards, and supervisors.Production and maintenance units are traditional,statutory units within the meaningof Section 9(b) of the Act.The Respondent,moreover,in its answer to the complaint,admitted that such a unit is an appropriate one. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Post at its plant at Chicago, Illinois, copies of the notice at-tached hereto marked "Appendix A." 3 Copies of said notice, to befurnished by the Regional Director for the Thirteenth Region (Chi-cago, Illinois), shall, after being duly signed by the Respondent'sauthorized representative, be posted by the Respondent immediatelyupon receipt thereof, and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable, steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for the Thirteenth Region inwriting, within 10 days from the date of this Order, as to what stepshave been taken to comply herewith.3 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interfere with the efforts of Lodge No. 113, Inter-national Association of Machinists, AFL-CIO, to bargain collec-tively with us.All our employees are free to become or remainmembers of this Union, or any other labor organization.WE WILL bargain collectively upon request with Lodge No. 113,International Association of Machinists AFL-CIO, as the ex-clusive representative of all employees in the appropriate bargain-ing unit described hereinafter, with respect to rates of pay, wages,hours of employment, or other conditions of employment, and ifan understanding is reached, embody such understanding in asigned agreement.The bargaining unit is :All production and maintenance employees at our Chicago,Illinois, plant, excluding clerical and professional employees,guards, and supervisors as defined in the National LaborRelations Act.AIRCRAY r PEERLESS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. AIRCRAFT PEERLESS, INC.INTERMEDIATE REPORT313STATEMENT OF THE CASEThis proceeding, -brought under Section 10(b) of the National Labor RelationsAct, as amended(61 Stat. 136),was heard at Chicago,Illinois, on December 1 and2, 1958, pursuant to due notice, with all parties represented and participating in thehearing.The complaint,which was-issued on October 15,1958, by the GeneralCounsel of the National Labor Relations Board and which was based on chargesduly filed and served,alleged that Respondent has since October 1, 1957, and atvarious times thereafter refused to bargain with the Union as the exclusive repre-sentative of its employees in an appropriate unit, in violation of Section 8(a)(5)and (1)of the Act.Respondent answered on October 24, 1958, denying that it hadengaged in unfair labor practices as alleged, challenged the jurisdiction of theBoard, and denied that the Union had been the representative for purposes ofcollective bargaining of a majority of the employees in the appropriate unit asalleged in the complaint.Upon the entire record in the case, and from my observations of the witnesses,I make the following:FINDINGS OF FACT1.THE LABORORGANIZATION INVOLVEDLodge No. 113, International Association of Machinists,AFL-CIO,isa laborunion within the meaning of Section 2(5) of the Act,and represents all productionand maintenance employees at Respondent's plant in a unit appropriate for collec-tive-bargaining purposes within the meaning of Section 9(b) of the Act.It.RESPONDENT'S BUSINESS;JURISDICTIONRespondent is now, and at all times material herein has been, a corporation dulyorganized under and existing by virtue of the laws of the State of Illinois,and hasmaintained an office and place of business at Chicago,Illinois,where it is now, andat all times material herein has been, engaged in the manufacture of machine partsand related products.Respondent,in the course and conduct of its business opera-tionsduring the calendar year 1958 to date, manufactured,sold,and shippedmachine parts valued at in excess of$50,000 directly to points outside the Stateof Illinois.For purposes of this Act,Respondent is the successor to Peerless Tooland Engineering Company which was, and at all times material herein has been, acorporation duly organized under and existing by virtue of the laws of the State ofIllinois.At all times material herein, Peerless Tool and Engineering Company main-tained an office andplace of business at Chicago,Illinois, where it was engaged in themanufacture of machine parts.Peerless Tool and Engineering Company, in thecourse and conduct of its business operations during the calendar year 1957, manu-factured,sold, and shipped machine parts valued at in excess of$50,000 directly topoints outside the State of Illinois.Ifind that Respondent is, and at all timesmaterial herein has been, engaged in commerce and affects and has affected com-merce within the meaning of Section 2(6) and(7) of the Act, and that it wouldeffectuate the policies of the Act to assert jurisdiction herein.III.THE UNFAIR LABOR PRACTICESPeerless Tool was first organized in 1938 by Edward Reither, Lena Reither, andJames R. Hills to engage in the manufacture of aircraft engine parts in the cityof Chicago.At some later date, possibly in 1951, the Lawrenz family,Otto B.Lawrenz and Edna S. Lawrenz,his wife, with their two sons, Melvin and Wesley,took over the stock of the corporation and operated the plant and business, whichwas located at 4431 West Division Street, Chicago, Illinois. In 1946, the plant'sproduction and maintenance employees,which then numbered about 185, voted ata Board-conducted election to be represented by the Die and Toolmakers Lodge 113of the International Association of Machinists,AFL-CIO.Respondent's counsel,Stickler, who represented the Peerless Tool Company before it ceased doing businesson September 23, 1957, conceded at the hearing that from the time that Lodge 113was certified by the Board in April 1946 until it ceased its business operations inSeptember1957,itwas the majority representative of the Peerless Tool productionand maintenance employees.Collective-bargaining contracts covering the wages,hours,and working conditions of the production and maintenance employees ofPeerless Tool were executed during those years, the last contract being negotiatedin June 1957 to expire in June 1958. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis last contract between Peerless Tool and Lodge 113 contained the usual!recognitionand union-security clauses.Itwas made -binding on Peerless Tool andits "successors and assigns." Since at least 1951, Peerless Tool financed its business,operationswith capital furnished by the National Acceptance Corporation ofChicago, Illinois.To secure its loans, National Acceptance held a chattel mortgageon all of the machinery and equipment in the plant and it also had factoring:arrangements on all of its accounts receivable, as well as a factor's lien on all theraw materials, work in process, and inventory.At the time Peerless Tool ceased.doing business on or about September 23, 1957, it owed National Acceptance thesum of $299,702.43.For some years past also, the U.S. Internal Revenue Servicehad been checking the Peerless plant operation and its income from the plant forthe years 1943 to 1945, inclusive.At one time the Revenue Service claimed thatPeerless Tool owed the Government over $1,000,000 in corporate income taxes.However, attorneys for Peerless Tool resisted this claim and the amount of the tax.deficiency was finally determined in August 1957.At that time the Revenue Servicenotified Peerless Tool that its final tax deficiency was slightly more than $400,000..It demanded that Peerless Tool make payment of this amount.While the dispute with the Revenue Service was in progress and during May1956, the Lawrenz family created another corporation known as the AircraftPeerless, Incorporated, the Respondent herein.According to Melvin Lawrenz, an.officer of Peerless Tool, this corporation was formed in May 1956, and was kept inan inactivestate to be used "in case we ran into trouble.We knew that we had a tax.lien that we were going to be faced with."The new corporation was registered todo business at 4431 West Division Street, Chicago, Illinois, where the plant of thePeerless Tool was located, and it was authorized to engage in the same type ofproduction as Peerless Tool-that is, the manufacture of aircraft engine parts.Thetitleof the plant building where Peerless Tool operated was held in the name ofEdna S. Lawrenz, the wife of Otto B. Lawrenz, president of Peerless Tool.Thenew corporation was, like the old, controlled exclusively by members of the Lawrenzfamily.Only one significant change appears in the stock ownership structure of thenew corporation.Otto B. Lawrenz and Edna S. Lawrenz, the parents, relinquishedcontrol of their stock and turned over their shares to their son, Melvin E. Lawrenz,.who assumed the leadership and control of the new corporation and became its;president.A small amount of the stock was given to Melvin E. Lawrenz, Jr., the son,ofMelvin E. Lawrenz, to enable him to become a director and officer of the newcorporation.Prior to Peerless Tool ceasing to do business on September 23, 1957, the produc-tionwork at the plant was supervised and directed by William R. McEvilly.McEvilly's aunt, M. Evelyn McEvilly,was its assistantsecretary-treasurer.When,the new corporation was established, William R. McEvilly became its vice presidentand his aunt became secretary-treasurer.Melvin E. Lawrenz, Jr., was then madeassistantsecretary-treasurer.However, neither William R. McEvilly nor his aunt,.M. Evelyn McEvilly, own any stock in the Respondent corporation.The Lawrenzfamily stockholdings in Peerless Tool Companywere, inthe reorganization of thebusinessin September 1957, concentrated in the hands of Melvin E. Lawrenz, Sr.,who owns 99 percent of the stock.Otto B. Lawrenz, the father and former presi-dent of Peerless Tool, was given the job as general production manager of the plantwith McEvillyas his assistant.Faced with the necessity of making a tax payment of over $400,000, the Lawrenzfamily decided, as they had long planned to do, toabandon PeerlessTool Corpora-tionand carry on the business in the name of the Respondent, the AircraftPeerless,Incorporated, which had been organized in May 1956 to meet the situation when:and if it occurred.However, the Lawrenz family was advised by its attorneys thatthey could not escape the payment of the tax by directly transferring the assetsand equipment of Peerless Tool to the new corporation because the new corpora-tionwould then be held liable for the tax as a transferee.As explained by theRespondent's counsel at the hearingand inhis brief, he was very careful to arrangematters so that the new corporation would take over the business in such a mannerthat it would not be held liable for the tax and other obligations of Peerless Tool.One of the problems facing the Respondent's attorney in this respect was thecollective-bargaining contract of Lodge 113, which recited that it was binding uponPeerless Tool "and its successorsand assigns."As further explained by the Re-spondent's attorney in his brief, he did not want the new corporation to incur anyobligations of Peerless Tool because he feared that the Revenue Service wouldseize uponsuch evidence to impose the tax on the new corporation on the theoryof transferee liability.Mr. Arthur Netrefa, the IAM businessagent assignedto the Peerless Tool plant,.credibly testified that in September 1957 he was invited by the Lawrenz family to, AIRCRAFT PEERLESS, INC.315attend a conference at the plant office on the morning of September21, 1957.Atthis conference,Melvin E. Lawrenz and Otto B. Lawrenz, the father, assisted byAttorney Stickler, explained the tax situation to him and the plans they had tocontinue operating the plant in the name of the new corporation.They told himthat Peerless Tool could not pay the tax and that the corporation's assets were inimminent danger of being taken over by the Government agents to secure the taxlien.They further explained to him that they did not wish to interrupt the operationsof the plant in any way and that they wanted the employees to stay on the jobwithoutlosing apaycheck.They informed him further that if the IAM wouldcooperate in the transfer of the business from Peerless Tool to the Respondentcorporation the men could continue working without interruption.When Netrefaasked him if the new corporation was ready to assume the obligations of the con-tract it had with Peerless Tool, they indicated that they could not do that becauseitmight compromise them with the Revenue Service.They further pointed outto him that since it was planned that the new corporation should take over thebusiness indirectly through a foreclosure sale to be conducted by the NationalAcceptance Corporation on its chattel mortgage foreclosure and on its factors liens,the new corporation could not be expected to assume the contract obligations ofPeerless Tool with the Union.They assured him, however, that if the Union wentalong with the plan the employees would not lose a day's work and that theirpaychecks would be as good under the new corporation as they had been underthe old.After much discussion, it appears that Netrefa was persuaded to go along with theplan.He was then requested to appear at the plant on the following Mondaymorning, September 23, 1957, to explain the situation to the employees and obtainsigned application blanks for new employment with the new corporation.On thesame day, September 21, 1957, National Acceptance Corporation served PeerlessTool with a notice of chattel mortgage foreclosure and of a public auction sale ofthe assets of Peerless Tool on September 27, 1957.These notices were posted atthe several places in and around the plant on September 21, 1957.Custodians ofNational Acceptance arrived at the plant on the following Monday, September 23,but the plant continued to operate as usual without interruption.Netrefa appearedat the plant on Monday morning, September 23, to address the employees andexplained the plan of the Lawrenz family to operate the business in the name ofthe new corporation.He explained the situation of the Company in relation toits tax problem and what was expected of them.He also told them that the Union'scontract had to be canceled in order for the plant to continue operating under thenew corporation.There was some protest on the part of Union Shop StewardAnthony B. Chmielak and some of the other employees when they heard that thecontract would have to be canceled.However, Melvin Lawrenz assured them thatif they went along with the new corporation now it would go along with themlater.Later in the day when Netrefa returned to the plant to address the night-shiftemployees,Chmielak, still not convinced,engaged in a discussion prior to the meet-ing with Netrefa and Attorney Stickler over the binding effect of the Peerless Toolcontract upon the new corporation.He was then told by both Stickler andNetrefa not to insist upon it.When Netrefa addressed the employees of the nightshift that afternoon, he assured them that if the employees went along, with the newcorporation, it would go along with them later.With these assurances, all of theemployees on both shifts agreed to the plan and signed employment applicationblanks for new employment with the new corporation.All the employees alsoexecuted new forms to comply with the Espionage Act because the new corporation,would, like the old, continue to manufacture aircraft parts for defense purposes.The plant continued to operate normally during the entire week of September 23,1957, while the custodians of the National Acceptance Corporation were in posses-sionof the plant.On September 27, 1957, the National Acceptance Corporation, with slightresistance from other bidders, purchased all the assets, equipment, accounts receiv-able, and other property of Peerless Tool for the sum of $225,500.On September30, 1957, National Acceptance turned the assets over to the new corporation andreinstated its chattel mortgage, its factoring arrangements on the accounts receivable,and its factorslien onthe raw materials and inventory exactly as it had previouslyarranged with Peerless Tool. In addition to having no break in the production whilethe transition from the old to the new corporation was taking place, the recordshows that the production methods employed by the new corporation were identicalto those used by Peerless Tool; the same work classifications and employees werecontinued in the plant; the former Peerless Tool supervisory and nonsupervisoryemployees were hired; and the same work schedules and work shifts were employed. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe wage rates and other general work conditions which had existed when PeerlessTool operated the business were adopted by the new corporation.In the months following the taking of possession of the plant by the new corpora-tion, its officers dealt with the union representatives in substantially the same manneras they had done while Peerless Tool was operating the business.The same unionshop steward and shop committee continued to function as before and any questionsor grievances which arose were discussed with the same shop steward and the sameunion shop committee that had taken care of the employee matters when PeerlessTool operated the plant. Sometime in October 1957, President Melvin Lawrenzinquired of Shop Steward Chmielak whether the employees still had a union inthe plant and if so whether they still wanted Lodge 113 to represent them.Chmielaktold him he would make a check of the employees and let him know. LaterChmielak returned to inform him that a check of all the employees in the plantindicated that they still wanted Lodge 113 to represent them.Shortly after the new corporation took possession of the plant, a few employeeswere laid off.Later in October and November 1957, several more employees werelaid off.At the time that Peerless Tool gave up the plant and Respondent tookitover, there were approximately 74 production and maintenance employees inthe plant.The Respondent's attorney conceded at the hearing that Lodge 113represented at least 63 of these employees at that time. It was also stipulated bythe Respondent's attorney at the hearing that on January 1, 1958, the Respondent'swork force had been reduced by layoffs to 40 employees and that 28 of theseemployees were then represented by Lodge 113. It was further stipulated that bythe end of February 1958, there were only 24 employees left in the unit and thatLodge 113 represented 18 of these employees at that time.Thus, it is apparent,and I formally find, that Lodge 113 represented a majority of the Respondent'sproduction and maintenance employees working at the plant in the period betweenSeptember 23, 1957, and at least up until the end of February 1958.During the months of October and November 1957, Union Agent Netrefaattempted to persuade the Respondent's representatives to sign a new contract withLodge 113, but each time he was told they could not do so because it might com-promise the new corporation with the tax authorities.During this period, theRespondent's representatives indicated to the union shop steward and other unionrepresentatives that they would give all of the same conditions when a new contractwas executed with the Union with the possible exception of the seniority clauseof the contract.Shortly before Christmas 1958, a meeting was held between the Respondent'srepresentatives and Union Agent Netrefa and Shop Steward Chmielak.The pur-pose of the meeting was to discuss what concessions the new corporation wouldmake to the Union when the new contract was executed.During the meetingOtto B. Lawrenz stated he had gotten along well with the Union, he liked it, andhe would "go along" with it.Turning to his son, Melvin, and Assistant PlantManager McEvilly, he asked them if that was all right with them.Both respondedin the affirmative.Otto Lawrenz then told the union agents that he would bewilling to give the employees the same conditions they had had before when theyworked for Peerless Tool, except that they could no longer get the 3 weeks'vacationwith pay.PresidentMelvin Lawrenz and Assistant Plant ManagerMcEvilly indicated they were willing to go along with such a contract.However,no definite agreement seems to have been reached at this conference and noindication was given when the new contract would be executed.A few days before Christmas 1958 the Respondent posted a notice at the plant that,there would be no half-holiday allowed to the employees on Christmas Eve and NewYear's Eve.When the employees were working for Peerless Tool, they were alwaysgiven these half-holidays and provision for them had been made in the contract.The Respondent's announcement, taking away the half-holidays from the employees,aroused the anger of the employees and Union Shop Steward Chmielak again urgedhis argument that the Peerless Tool contract provisions were binding on the Re-spondent. In addition to rejecting this claim, Assistant Manager McEvilly announcedthat the Respondent could no longer recognize or deal with Lodge 113 as the bargain-ing agent of the employees.On January 21, 1958, International representatives of the IAM, accompanied byBusiness Agent Netrefa, conferred with the Respondent's attorney, Stickler, at hisoffice.At this conference, the union representatives requested that Respondent recog-nize Lodge 113 as the majority representative of the Respondent's production andmaintenance employees and negotiate a new contract with it. Stickler again statedthat the Respondent could not do so because he feared complications with the taxauthorities.On January 24, 1958, the JAM International representative, J. W. Ram-sey, sent a letter by certified mail to the Respondent, informing it that a majority of AIRCRAFT PEERLESS, INC.317its production and maintenance employees had authorized Lodge 113 to representthem for the purposes of collective bargaining and requested a conference with theRespondent's representatives for the purpose of negotiating a contract.When theRespondent failed to answer this letter, Lodge 113 filed a petition with the Board'sThirteenth Regional Office in Chicago (13-RC-5846). The petition recited that atthat time the Respondent had 22 employees in the unit.At a joint conference held at the Regional Office on February 10, 1958, the Re-spondent indicated it was willing to agree to a consent election being held. (Thesenotices were posted at several places in and around the plant on September 21, 1957.)Custodians of the National Acceptance Corporation arrived at the plant on the fol-lowing Monday but the plant continued as usual without any interruption.Althoughthe union representatives first were inclined to accept this offer, they later, after con-sulting with their counsel, rejected the offer and indicated that they would withdrawthe petition.On the following day, February 11, 1958, the Union withdrew its peti-tion and filed an 8(a) (5) charge, alleging that the Respondent had refused to bargainwith the Union.At no time after January 21, 1958, when the Union formally de-manded recognition and bargaining rights, did the Respondent's representatives ques-tion the Union's claim that it represented a majority of the Respondent's productionand maintenance employees. Its refusal to grant recognition and bargaining rightsto Lodge 113 was not based on any doubt as to its majority status but on its fear ofcomplications with the tax authorities if it did so. Indeed, at the hearing, Respond-ent's counsel conceded that Lodge 113 represented a majority of the Respondent'semployees during and after the period when the demands for recognition were beingmade in January and February 1958.ConclusionThe Board has long held that a bargaining relationship once established by acertification to a union as a majority representative of a unit of employees runs withthe "employing industry" and that a mere change of ownership does not absolve asuccessor from the duty to bargain with the certified union.' In the present case, Iconclude that on the basis of the facts found by me and recited above, the Respondenttook over intact the business operated by Peerless Tool and continued to operate itwith the same employees and without any substantial change in the operations.Al-though the Respondent is a separate corporate entity, the facts indicate it is controlledby the members of the Lawrenz family, the same group of persons who controlledand operated the Peerless Tool Company. The evidence is clear that the Respondentcorporation was organized by the Lawrenz family for the sole purpose of continuingtheir business in the name of the new corporation in the event that Peerless ToolCompany could not solve its tax difficulties with the Government.On the basis of the facts found, I conclude that the Respondent is the successor ofPeerless Tool, and that it is obliged, under well-settled Board law, to recognize themajority status of Lodge 113, which was first established by the Board in an electionheld in April 1946.The evidence indicates clearly that Lodge 113 had a majoritystatus which continued without a break from the time it was certified in 1946 to thetime when Lodge 113 again demanded recognition and bargaining rights from theRespondent in January and February 1958.Although I am convinced that BusinessAgent Natrefa made some arrangement with the Lawrenz family not to press the legalclaim of the Union, the Respondent was bound to honor the substantive terms of thecontract which it had with the Peerless Tool Company. I disagree with the Respond-ent's contention that because he had so agreed he was thereby giving up the Union'srepresentative rights as the majority agent of the employees.The Board has fre-quently held that a disclaimer of employee representation must be clear andunequivocal.I find and conclude upon all of the facts that the Union did not surrender its rightto represent the employees when it agreed not to insist that the new corporation as-sume the obligation of the contract which it had executed with the Union. On thecontrary, I find that both the union representatives and the Respondent's representa-tives considered the Union's majority status to continue in existence after the Re-spondent took over the business and that it was only a question of negotiating a newcontract with the Respondent corporation at some time in the future when the Re-spondent's attorney thought it safe to do so.'Investment Building Cafeteria,120 NLRB 38;Alamo White Truck Service, Inc.,1'22NLRB 1174.N.B.:The Intermediate Report of theAlamocasewas written byJohn C. Fischer, the Trial Examiner in this case. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat theRespondent's representatives understood this to be the situation is in-dicated bythe conversationthey had withthe union representatives at the conferencewhich tookplace at the Respondent'splant shortlybefore Christmas1958.At thisconference,the Lawrenzes,both fatherand son, indicated their willingness to sign anew contract with the Union based generally on the terms of the old contract.Hav-ing found that the Respondent is a true employer successor of Peerless Tool in theoperation of the plant where the employees representedby the Unionwere employed,it follows that it is bound by the bargaining relationship and majority status of theUnion established by theBoard certification issued inMay 1946. Themere fact thatthe certificate was issued so long ago is immaterial in the circumstances of this casesince the record shows that there has been a continuity of the majority status ofLodge113 withoutany breakfrom the time the certificate was issued.In such a situation and in view of all of the other facts and circumstances in thiscase, I conclude that the mere change in ownership of the employment enterprisefrom PeerlessTool toNational Acceptance and from National Acceptance to theRespondent was not so unusual a circumstance as to effect the bargaining rights ofthe Union,which were acquiredby theissuance of the Board certification and main-tained and continued in effect continuously thereafter until the Union again demandedrecognition in January 1958.The Respondent's contention that since it did notacquire the business directly from Peerless Tool it cannot be considered the businesssuccessor of Peerless Tool is without merit.Cf.Butler Chemical Co.,116 NLRB1041 at 1049.The Respondent's relianceonN.L.R.B. v. Birdsall-Stockdale MotorCompany,208F. 2d 234 (C.A. 10),andSymnsGrocer,109 NLRB346, is mis-placed.In those cases,the Board made an exception to its successor rule in caseswhere a purchaser of the business who had no previous connection with the sellerbuys the business without knowledge of unfair labor practices committed by theseller.Since the character and composition of the bargaining unit remained intactafter the transfer of the business to the Respondent,and there was no substantialchange in the character of the employing enterprise,the obligation to bargain,which was imposed by statute upon Peerless Tool, remained upon the Respondentas the successor employer of the employees included in the bargaining unit.Where, as here, no essential attribute of the employment relationship has beenchanged as a result of the transfer,the certification continues with undiminishedvitality to represent the will of the employees with respect to their choice of a bar-gaining agent,and the consequent obligation to bargain subsists notwithstanding thechange in the legal ownership of the business enterprise.The Respondent has failedto show that the majority status of theUnionwas in any way impaired by the trans-fer of the business from Peerless Tool to the Respondent.2For the above reasons I conclude that beginning with at least January 21, 1958,the Respondent violated Section 8(a)(5) ofthe Act whenit is refused to meet andnegotiate a new contract with Lodge 113, International Association of Machinists,AFL-CIO.It is consequently found that the following employees of the Respondent consti-tute a unit appropriate for the purpose of collective bargaining within the meaningof Section 9(b) ofthe Act:All production and maintenance employees at Respond-ent's plant,excluding clerical and professional employees,guards, and supervisorsas defined in the Act.It is further found that at all times since July 18, 1957, Lodge No. 113,Interna-tionalAssociation of Machinists,AFL-CIO,has been the representative for thepurpose of collective bargaining of a majority of employees in the appropriate unit,and by virtue of Section 9(a) ofthe Acthas been and is now the exclusive repre-sentative of all employees in said unit for the purpose of collective bargaining withrespect to rates of pay, wages,hours of employment,or other conditions ofemployment.It is also found that on January 21, 1958,and at all times thereafter,the Respond-ent failed and refused to recognize and to bargain with the International Associationof Machinists as the exclusive representative of the employees in the appropriate unit.It is further foundthat bythe above-described action the Respondent interferedwith,restrained,and coerced its employees in the exercise of rights guaranteed inSection 7 of the Act.2N.L.R.B.v.BlairQuarries,Inc.,152 F.2d 25(C.A.4) ; Northwest Glove Co., Inc.,74 NLRB 1697;Simmons EngineeringCo., 65 NLRB 13T3;StonewallCottonMitts,80NLRB 325. JEWEL TEA CO., INC., EISNER FOOD STORES DIVISIONIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE319The activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have:aclose, intimate,and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing-commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices,itwillbe recommended that it cease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.It having been found that the Respondent has refused to bargain collectively withLodge No. 113, International Association of Machinists,AFL-CIO,thereby interfer-ing with,restraining,and coercing its employees,itwill be recommended that theRespondent cease and desist therefrom.Itwill be further recommended that theRespondent,upon request,bargain collectively with Lodge No. 113, InternationalAssociation of Machinists,AFL-CIO,with respect to rates of pay, wages,hours of,employment,and other terms and conditions of employment of employees withinthe appropriate unit, and if an understanding is reached,embody such understandingin a signed agreement.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Lodge No. 113,International Association of Machinists,AFL-CIO,isa labororganization within the meaning of Section2(5) of the Act.2.All productionand maintenance employees at Respondent'splant,excludingclerical and professional employees,guards, and supervisorsas defined in the Act,constitute a unit appropriate for the purposesof collectivebargaining within themeaning ofSection 9(b) of the Act.3.Lodge No. 113,InternationalAssociationofMachinists,AFL-CIO,was, onJuly 18, 1957,and at all times since has been,the exclusive representative of allemployees in the appropriate unit for the purpose of collective bargaining withinthe meaning of Section9(a) of the Act.4.By refusing to bargaincollectivelywith Lodge No. 113,InternationalAsso-ciation of Machinists,AFL-CIO,as the exclusive bargaining representative of theemployees in theappropriateunit,the Respondent has engaged in and is engagingin unfairlaborpractices within the meaning of Section8(a)(5) of the Act.5.By said acts the Respondent has interfered with, restrained,and coerced itsemployees in the exercise of rights guaranteed in Section7 of the Act, therebyengaging in unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Jewel Tea Co.,Inc.,Eisner Food Stores DivisionandUnitedRetailWorkers Union(Independent),Petitioner.CaseNo.13-RC-6478.August 4,1959DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent election,executed by the parties on March 23, 1959, an election by secret ballotwas conducted on April 11, 1959, under the direction and supervisionof the Regional Director for the Thirteenth Region among the em-ployees in the appropriate unit.At the conclusion of the election, the124 NLRB No. 35.